         Case 1:20-cr-00632-PAE Document 22 Filed 12/22/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - x
                                    :
UNITED STATES OF AMERICA            :
                                    :
     - v. -                         :             Protective Order
                                    :
RICHARD RUBIN, and                  :             20 Cr. 632 (PAE)
THOMAS CRAFT,                       :
                                    :
                  Defendants.       :
                                    :
- - - - - - - - - - - - - - - - - - x

The Honorable Paul A. Engelmayer, District Judge:

            On the joint motion of the United States of America, by

Audrey    Strauss,    Acting   United    States   Attorney,    through   her

counsel, Martin Bell and Jordan Estes, Assistant United States

Attorneys (the “Government”), pursuant to Federal Rule of Criminal

Procedure 16(d), on consent of the defendant Richard Rubin, through

his counsel John P. McGovern, Esq., and the defendant Thomas Craft,

through his counsel James D. Sallah, Esq. and Christopher Bruno,

Esq., and for good cause shown,

            IT IS HEREBY ORDERED:

            1.    With the exception of otherwise publicly available

documents and information, all materials, including documents and

the information contained therein, electronic data, and other

audio or visual materials that are provided by the Government to

the defendant in this action pursuant to Rule 16 of the Federal

Rules of Criminal Procedure; Title 18, United States Code, Section
      Case 1:20-cr-00632-PAE Document 22 Filed 12/22/20 Page 2 of 6



3500; Brady v. Maryland; or Giglio v. United States, are considered

“Confidential Information.”

             2.   Confidential      Information     disclosed    to   the

defendants or to their counsel in this case during the course of

proceedings in this action:

                   a.     Shall be used by the defendants and their

counsel only for purposes of defending this criminal action, except

that the defendants may use Confidential Information in S.E.C. v.

Rubin, et al., No. 20 Civ. 10084 (SHS), provided that such use is

consistent with the provisions of this Order as set forth below;

                   b.     Shall not be disclosed in any form by the

defendants or their counsel except as set forth in paragraph 2(c)

below; and

                   c.     May be disclosed by the defendants or their

counsel in this action only to the following persons (hereinafter

“Designated Persons”):

                          i.   investigative,     secretarial,   clerical,

paralegal and student personnel employed full-time or part-time by

the defense counsel;

                         ii.   expert       witnesses,     investigators,

advisors, consultants and vendors retained or consulted by a

defendant and/or his counsel in connection with this action;




                                         2
      Case 1:20-cr-00632-PAE Document 22 Filed 12/22/20 Page 3 of 6



                      iii.    prospective         witnesses,     and         their

counsel, to the extent deemed necessary by defense counsel, for

the purposes of the criminal proceedings in this case; and

                       iv.    such other persons as hereafter may be

authorized by agreement, in writing, of the parties or by the Court

upon a defendant’s motion.

            3.     Confidential      Information         disclosed     to     the

defendants or their counsel during the course of proceedings in

this action, including any and all copies made of said material,

shall, at the conclusion of this matter, either be returned to the

Government    or    shredded   and    destroyed.      This    matter    will    be

concluded    upon    expiration      of   either    the    conclusion    of    any

litigation related to the above-captioned case, including direct

appeal and collateral attack, or dismissal of the charges against

the defendants.

            4.     A defendant or his counsel shall provide a copy of

this Order to Designated Persons to whom they disclose Confidential

Information pursuant to paragraphs 2(c)(ii)-(iv).                     Designated

Persons shall be subject to the terms of this Order and, if they

are given possession of any Confidential Information, shall sign

an acknowledgment, to be retained by defense counsel, indicating

that they have received and reviewed the terms of this Order and

understand that they are bound by it before being provided with

any materials produced pursuant to terms of this Order. The signed


                                          3
      Case 1:20-cr-00632-PAE Document 22 Filed 12/22/20 Page 4 of 6



acknowledgments required pursuant to this paragraph shall not be

disclosed by the defense except pursuant to an order of the Court

for the purpose of enforcing this Protective Order.         In addition,

if Confidential Information is provided to any Designated Persons,

those Designated Persons shall make reasonable efforts to return

or destroy such materials as set forth in paragraph 3.

          5.    The provisions of this Order shall not be construed

as preventing the disclosure of any information in any motion,

hearing or trial held in this action or to any district or

magistrate judge of this Court for purposes of this action.

          6.    The Government may at any time during the pendency

of this proceeding designate documents or materials constituting

Confidential Information as “Highly Confidential,” when, in the

good faith determination of the Government, disclosure of such

documents or materials is prohibited by statute or regulation or

otherwise is not in the public interest.      The defendants and their

counsel   will   not   attach    any   materials     designated       Highly

Confidential pursuant to this Order to any public filings with the

Court or publicly disclose any such materials, or their contents

in any other manner, without either giving prior notice to the

Government or seeking an Order of the Court permitting the use of

the materials.

          7.     If any dispute should arise between the parties to

this action as to whether any documents, materials or other


                                   4
       Case 1:20-cr-00632-PAE Document 22 Filed 12/22/20 Page 5 of 6



information is Confidential Information or Highly Confidential

subject to the provisions of this Order, such documents, materials

and information shall be considered Confidential Information or,

if so designated pursuant to paragraph 5, Highly Confidential,

pending further Order of this Court.

             8.   The    terms   of    this   Order   shall   not    apply   to

documents, data, or information received by a defendant from a

source other than Confidential Information.              To the extent that

the   Government’s       discovery     contains   documents    that   are   also

publicly available (without fault of the defendants), nothing in

this Order shall restrict the use of such publicly available

documents.




                                         5
         Case 1:20-cr-00632-PAE Document 22 Filed 12/22/20 Page 6 of 6



            9.   Nothing in this Protective Order shall preclude

defense    counsel    from   entering     into   an   agreement    with   the

Government, and/or seeking an order from this Court, excluding

certain specified discovery materials from the scope of this

Protective Order.

Dated:      New York, New York
            December __,
                      2020

                                                             ___
                                    THE HONORABLE PAUL A. ENGELMAYER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK




                                      6
